Citation Nr: 0326908	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder manifested by mechanical low 
back pain with bilateral knee and lower extremity numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1994 to 
October 1995.



The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO denied entitlement to service connection for a chronic 
acquired disorder manifested by mechanical low back pain with 
bilateral knee pain and lower extremity numbness.

In April 2001 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the previously denied claim of entitlement to 
service connection for a chronic acquired disorder manifested 
by mechanical low back pain with bilateral knee pain and 
lower extremity numbness, and remand the claim to the RO for 
further development and adjudicative action.

In September 2002 the veteran provided oral testimony before 
a Decision Review Officer at the RO, a transcript of which 
has been associated with the claims file.

In November 2002 the RO denied entitlement to service 
connection for a chronic acquired disorder manifested by 
mechanical low back pain and bilateral knee pain with lower 
extremity numbness on a de novo basis.

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference hearing 
with the RO, a transcript of which has been associated with 
the claims file.


FINDING OF FACT

The probative, competent evidence of record establishes that 
a chronic acquired variously diagnosed disorder manifested by 
mechanical low back pain with bilateral knee pain and lower 
extremity numbness cannot satisfactorily be dissociated from 
active service.
CONCLUSION OF LAW

A chronic acquired variously diagnosed disorder manifested by 
mechanical low back pain with bilateral knee pain and lower 
extremity numbness was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records discloses that when 
examined for enlistment in December 1993, the veteran denied 
a history of cramps in the legs, recurrent back pain, 
"trick" or locked knee, and neuritis.  The December 1993 
report of general medical examination for enlistment shows 
that clinical evaluation of lower extremities, spine and 
other musculoskeletal system was reported as normal.

In February 1994 the veteran was evaluated for complaints of 
right knee pain located medially and inferiorly made worse 
with exercise.  Examination concluded in a clinical 
assessment of right knee tendonitis.  A few days later he was 
again seen with complaints of right knee pain secondary to 
running and physical training (PT).  Bursitis was considered 
a possibility.  Toward mid March he was again seen with 
complaints of unresolved right knee pain, and a few days 
later was noted to have resolving right knee pain.

In July 1995 the veteran was seen with complaints of severe 
pain in the hips and legs of two to three weeks duration.  On 
examination he complained of pain in the lumbar region and 
hips.  The following day he was evaluated for complaints of 
bilateral leg pain of two weeks duration and a right thigh 
bump of one week's duration.  Examination resulted in a 
clinical assessment of musculoskeletal back pain.  He was to 
undergo nerve conduction velocity studies for bilateral lower 
extremity paresthesias.
The September 1995 report of medical history for separation 
from service shows the veteran admitted to a history of 
swollen or painful joints, cramps in the legs, and arthritis, 
rheumatism, or bursitis.  He denied a history of recurrent 
back pain, "trick" or locked knee, and neuritis.  The 
examining physician pertinently recorded a history of 
intermittent pain in the knees and occasional calf cramps.  
The September 1995 report of general medical examination for 
separation from service shows that clinical evaluation of the 
lower extremities and spine was normal.

A July 1996 report of medical history for Naval Reserve duty 
shows the veteran denied a history of swollen or painful 
joints, cramps in the legs, arthritis, rheumatism, or 
bursitis, and recurrent back pain, "trick" or locked knee, 
and neuritis.  He recorded that he had gone to VA to be 
evaluated for his legs.

VA conducted a general medical examination of the veteran in 
May 1996.  He was reported as employed as a stock clerk at a 
travel store.  A neurological evaluation disclosed deep 
tendon areflexia in the upper and lower extremities which 
were otherwise unremarkable.

VA conducted a special orthopedic examination of the veteran 
in May 1996.  He reported onset of lower extremity 
difficulties in approximately 1994.  He stated that he was 
evaluated for nonspecific complaints of bilateral leg pain.  
He denied any specific history of injury.  He reported that 
since discharge he had been employed as a stocker.  He had 
been receiving treatment from his own physician.  Discomfort 
seemed to originate in the sacroiliac area.  There was 
bilateral leg discomfort, particularly brought on by certain 
activities which he tended to avoid.  He did not complain of 
any specific knee or ankle symptoms and described the pain as 
being diffuse and involving both lower extremities.  
Pertinent clinical findings on examination disclosed no 
atrophy or sensory deficit in the lower extremities.  The 
examiner was unable to detect any weakness.  The examiner 
noted that he had been asked to evaluate the veteran for knee 
complaints, but he found that the veteran's symptoms were 
more from the lumbosacral area.  The diagnostic impression 
was vague, diffuse pain, both lower extremities.  The 
examiner noted that etiology was uncertain, and presently not 
associated with any specific findings to suggest lower 
extremity radiculopathy.

Associated with the claims file are VA outpatient treatment 
reports dated in 1998-1999 which include references to 
bilateral lower extremity paresthesias and numbness.  In 
October 1998 the veteran denied a history of trauma.  He was 
assessed with chronic low back pain and numbness in both 
legs.  Radiculopathy was to be ruled out.  No history of 
injury was again recorded.  In January 1999 he was seen with 
complaints of back pain down the left leg.

In an April 1999 medical report MLK (initials), MD, recorded 
that he had been asked to over-read a series of lumbar spine 
films.  He recorded that the first had been done at VA in May 
1996, the second in October 1988, and the third in January 
1999.  He noted there was mild spurring anteriorly at L4-5.  
The intervertebral disc spaces and vertebral body heights 
were within normal limits.  Mild intervertebral disc space 
narrowing at L5-S1 could be seen as a normal variation of 
degenerative disc disease.

VA conducted a special orthopedic examination of the veteran 
in October 2001.  The examiner recorded that the veteran had 
served with the Navy and worked in supply.  While stationed 
aboard ship in October 1995 he sustained an injury to his 
lower back when he slammed into a bulkhead thereby injuring 
his knees and lower back.  The examiner noted that service 
medical records were quite sparse, but they related that the 
veteran was complaining of burning and numbness in his lower 
extremities extending from the flanks to the bones of the 
feet.  He also complained of pain in the knees on several 
occasions, the most recent of which was in October 1995.

X-ray studies and nerve conduction studies were negative 
while the veteran was on active duty.  He was diagnosed with 
musculoskeletal back pain.  Following service he tried to 
perform heavy labor activities such as driving trucks but was 
unable to do so because of pain.  The veteran currently 
complained of severe pain in the lower back, and pain in the 
knees which he related to the incident in service.  He also 
complained of bilateral lower extremity pain.


The examiner summarized that the veteran sustained a minor 
lower back injury and was currently experiencing  
difficulties which the examiner thought were more related to 
his occupational activities rather than to the injury 
sustained in service.  The examiner recorded that he did not 
see evidence of arthritis in the knees being anything other 
than developmental/degenerative as there was no ligamentous 
instability to explain them and the type of mechanism of 
injury to his knees would not support the diagnosis of severe 
injury to the articular cartilages of both knees.  

The examiner diagnosed lumbar strain, resolved, mild 
degenerative disk disease at L4-L5, and mild degenerative 
arthritis of both knees.  The examiner recorded that the 
veteran's injury and the descriptions in his service medical 
record as well as the descriptions attributed to his history 
today did not support the diagnosis of his back problems 
causing any lower extremity radiculopathy; nevertheless, a 
magnetic resonance imaging (MRI) of the spine and 
electromyographic studies (EMG) would be obtained.  An MRI of 
the lumbar spine showed an impression of canal stenosis and 
degenerative changes at multiple levels.  X-rays of the knees 
showed an impression of minimal degenerative changes 
involving the left knee joint and right knee joint.

A November 2001 medical certificate from HJR (initials), MD, 
shows the veteran was under treatment for severe degenerative 
disc disease at L4-5, L5-S1, spinal canal stenosis, diffuse 
disc bulge at L3-L4, and needed neurosurgical consultation.

A March 2002 VA electrophysiology laboratory report shows the 
veteran was referred for bilateral lower extremity weakness. 
It was noted that he had complaints of tingling, numbness and 
pain in both lower extremities since 1994.  He related that 
his symptoms had started after an injury to his back while on 
active duty.  He complained of lower extremity numbness.  The 
findings show there were normal right and left lower 
extremity sensory and motor conduction studies.  Also noted 
was normal needle Electromyographic examination of the right 
lower extremity including paraspinal muscles as tested.  The 
electrodiagnostic impression shows there was no 
electrodiagnostic evidence of lumbosacral radiculopathy or 
peripheral neuropathy.

A May 2002 addendum to the October 2001 VA examination report 
is on file.  The reviewer noted that given the previous VA 
examiner's suspicion that this was a significant back 
problem, the electromyographic study had confirmed that there 
were no neurologic dysfunctions, and the MRI showed 
degenerative changes consistent with the previous VA 
examiner's diagnosis of degenerative disc disease.

An August 2002 private medical report shows the veteran was 
seen with complaints of chronic low back pain of 6-7 months 
duration which had been getting worse over the previous 4 
months.  He also experienced pain down both legs.  The 
veteran denied a history of trauma.  The clinical assessment 
was chronic low back pain sciatica.  Associated therewith 
were radiographic studies noting disc space narrowing at the 
L4-5 level, and minimal anterior osteophytosis at the L4 
level.

In September 2002 the veteran provided oral testimony before 
a Decision Review Officer at the RO.  He reported having 
sustained injury to his back in service when carrying some 
heavy milk cartons on his shoulder.  Reportedly he slammed 
against the porthole.  Since then he had suffered from 
chronic symptomatology.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference hearing with the RO 
in May 2003.  He again described having sustained injury in 
service when carrying a heavy milk carton.  Since that time 
he reportedly had suffered from chronic symptomatology.

Associated with the claims file in June 2003 is a report of a 
December 2002 examination report.  The veteran was noted to 
present with a 6 year history of chronic low back pain.  He 
related getting intermittent pain radiating down his back 
down the lateral aspects of both legs to his feet with 
occasional numbness in the entire foot.  He stated that he 
had sustained some local trauma to the low back approximately 
6 years prior.  Electrodiagnostic impressions were 
electrodiagnostic evidence of membrane instability in the 
right common peroneal nerve distribution.  The normal nerve 
conduction study suggested a pre ganglionic lesion.  In lieu 
of this and the veteran's history, this study was suspicious 
for a right L5 radiculopathy.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, such as 
osteoarthritis, to a degree of 10 percent within one year 
from date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  
When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations are competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.


In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA. " 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In July 2001 the RO by letter notified the veteran of the 
enactment of the VCAA.  The RO notified the veteran of the 
types of evidence required to substantiate his claim for 
service connection for the disorder at issue, and that VA 
would obtain such records if their release were authorized.  

The RO advised the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised him of the 
types of evidence required to substantiate his claim.  

In so doing, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the RO 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through issuance of 
the November 2002 supplemental statement of the case, the 
veteran has been given notice of the requirements for service 
connection.  The RO also provided the veteran with the 
reasons his claim could not be granted based upon the 
evidence of record.  The RO also provided the criteria under 
the new law and made it clear that they had been considered 
in its determination.
The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to service 
connection for the disorder at issue, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  The evidence includes the service 
medical records.  The veteran does not contend that there are 
any additional service medical records that have not been 
obtained.  The RO endeavored to obtain any post service 
medical records identified by the veteran.  Neither he nor 
his representative have called the attention of the RO to any 
additional records in support of the claim on appeal.

The veteran has been examined by VA with a view to 
ascertaining whether he has the disorder at issue and whether 
it is related to service.  No further examination or securing 
of a file medical opinion is warranted.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

In any event, any deficiencies in the duties to notify and to 
assist are rendered moot in light of the full grant of the 
benefit sought on appeal.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the veteran's case at hand, the Board notes that the 
service medical records certainly document treatment of the 
veteran for back, knee and lower extremity symptomatology in 
general.  Similar symptomatology is reported in the post 
service medical documentation of record.  While the Board 
acknowledges there is some contradictory evidence of record, 
the major portion of such evidence is remarkable for 
reflecting a persistence in service and post-service 
symptomatology.

A VA physician reviewing the record has opined that the 
veteran's current symptomatology is more due to post service 
occupational activities than to a back injury in service.  In 
other words, he does not discount any relationship whatsoever 
between the veteran's current problems and his service.  The 
examiner's statement appears to acknowledge that at least 
some of the veteran's variously diagnosed symptomatology had 
its origins in service, though a good portion of his presents 
symptomatology is due to post service occupational 
activities.  The most recent private medical opinion of 
record also appears to relate the veteran's history of back 
injury with current medical problems.  

The Board certainly cannot ascertain on a percentage basis 
how much of the veteran's current medical problems involving 
the back, knees and lower extremities should be ascribed to 
service and/or to post service employment pursuits.  

Accordingly, the Board finds that any doubt existing in this 
case should be resolved in the veteran's favor, thereby 
warranting a grant of entitlement to service connection for a 
chronic acquired disorder manifested by mechanical low back 
pain with bilateral knee pain and lower extremity numbness.  
See Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed disorder manifested by mechanical low 
back pain with bilateral knee pain and lower extremity 
numbness is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



